IN THE SUPREME COURT OF THE STATE OF DELAWARE


  JERMAINE WATSON,                          §
                                            §      No. 41, 2016
         Defendant Below,                   §
         Appellant,                         §
                                            §      Court Below:
                v.                          §
                                            §      Superior Court of the
  STATE OF DELAWARE,                        §      State of Delaware
                                            §
                                            §      Cr. I.D. No. 1207000397 A&B
         Plaintiff Below,                   §
         Appellee.                          §

                                 Submitted: August 17, 2016
                                  Decided: August 18, 2016

  Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER


         This 18th day of August 2016, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and for

the reasons assigned by the Superior Court in its decision of January 26, 2016.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:


                                            /s/ Karen L. Valihura
                                                   Justice